COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-14-00198-CR


Jesse Riojas Beltran                    §    From the 43rd District Court

                                        §    of Parker County (CR13-0660)

v.                                      §    August 6, 2015

                                        §    Opinion by Justice Sudderth

The State of Texas                      §    (nfp)

                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. The judgment is modified to reflect

that appellant pleaded “true” to both enhancement allegations and that the trial

court found both to be true. It is ordered that the judgment of the trial court is

affirmed as modified.


                                    SECOND DISTRICT COURT OF APPEALS

                                    By __/s/ Bonnie Sudderth_______________
                                       Justice Bonnie Sudderth